Case: 11-20703     Document: 00511845135         Page: 1     Date Filed: 05/04/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            May 4, 2012

                                     No. 11-20703                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JESSE CASTILLA, JR.,

                                                  Plaintiff - Appellant,
v.

M.D. ERNESTINE JULY; R. DALECKI

                                                  Defendants - Appellants.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-2592


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Jessie Castilla, Jr., Texas prisoner # 1309710, appeals from the dismissal
as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) of his in forma pauperis, 42
U.S.C. § 1983 complaint. He alleges that the district court erred by dismissing
his claims that the defendants violated his Eighth Amendment rights after he
underwent two eye surgeries at the University of Texas Medical Branch (UTMB)
in Galveston by (a) failing to ensure that he received all medications prescribed


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 11-20703      Document: 00511845135    Page: 2   Date Filed: 05/04/2012



                                     No. 11-20703

by the UTMB specialist, (b) failing to ensure that he was provided transportation
to attend his follow-up appointment with the UTMB specialist, (c) compelling
him to work in a textile factory when they knew that the environmental
conditions would significantly aggravate his eye, and (d) delaying his receipt of
follow-up care at UTMB for over a year. He contends that these combined
actions resulted in his development of an eye infection, which, in turn,
necessitated a third surgery and ultimately caused irreparable damage to his
eye.
         “A complaint is frivolous if it lacks an arguable basis in law or fact.” Berry
v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (internal quotation marks). This
court reviews a dismissal of a complaint as frivolous for an abuse of discretion.
Id.
         Mere disagreement with medical treatment does not state a valid Eighth
Amendment claim. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). A
“prison official violates the Eighth Amendment’s prohibition against cruel and
unusual punishment when his conduct demonstrates deliberate indifference to
a prisoner’s serious medical needs, constituting an unnecessary and wanton
infliction of pain.” Easter v. Powell, 467 F.3d 259, 463 (5th Cir. 2006) (internal
quotation marks omitted). A claim of deliberate indifference requires a showing
that the defendant was “aware of facts from which the inference could be drawn
that a substantial risk of serious harm exist[ed]” and that the defendant drew
the inference.      Id.    If the substantial risk of harm was obvious, then a
defendant’s knowledge of that risk may be inferred. Id.
         Our precedent demonstrates that Castilla’s allegations may not warrant
dismissal at this stage of the proceedings. For example, in Easter, we affirmed
the district court’s denial of qualified immunity to a defendant in a case in which
the plaintiff alleged that the defendant did not, in a timely manner, follow a
prescribed course of treatment calling for the administration of medication. 467

                                            2
   Case: 11-20703   Document: 00511845135      Page: 3   Date Filed: 05/04/2012



                                  No. 11-20703

F.3d at 463. We also reversed the grant of summary judgment on a prisoner’s
claim that prison officials had evinced deliberate indifference by returning him
to work in conditions that aggravated his medical condition. Jackson v. Cain,
864 F.2d 1235, 1246-47 (5th Cir. 1989). Further, in Payne v. Lynaugh, we
vacated the dismissal of a prisoner’s suit alleging that prison employees violated
the Eighth Amendment by refusing to provide him with medical equipment
despite that such equipment was recommended by treating physicians. 843 F.2d
177, 178-79 (5th Cir. 1988). Accordingly, we cannot say that Castilla’s claims
lack an arguable basis in fact or law, and we must conclude that the district
court abused its discretion by dismissing his complaint as frivolous. Berry, 192
F.3d at 507.
      Castilla has not shown error by the district court concerning his claim of
amendment of the complaint prior to dismissal. He did not move to amend, and
he does not indicate how an amendment would have altered his claims.
      The judgment of the district court is VACATED and the case is
REMANDED for further proceedings consistent with this opinion. Castilla’s
motions for appointment of counsel and an “independent expert” are DENIED
without prejudice to their consideration by the district court on remand.




                                        3